Citation Nr: 0104010	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
cavus deformity with history of surgical resection of a right 
Morton's neuroma, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for tenosynovitis of 
the second and third metacarpophalangeal joints of the right 
hand with history of laceration and crushing injury, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1996.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned noncompensable ratings for ureteral calculus, 
chronic lumbosacral strain, bronchitis, colitis, residuals of 
anal fistulotomy, bilateral pes cavus deformity and 
tenosynovitis of the right hand.  The veteran timely 
completed an appeal.

In February 1998, following additional development, the RO 
granted entitlement to increased ratings to 10 percent for 
chronic lumbosacral strain, bilateral pes cavus deformity, 
tenosynovitis of the right hand and bronchitis.

By decision issued in November 1998, the Board granted an 
increased rating to 10 percent for ureteral calculus.  
Service connection for bilateral defective hearing and 
bilateral knee disability were denied.  Increased evaluations 
for service-connected lumbosacral strain, chronic bronchitis, 
colitis, and anal fistulotomy were also denied.  However, the 
veteran's bilateral pes cavus deformity and tenosynovitis 
claims were remanded to the RO for additional evidentiary 
development.

Following compliance, the RO confirmed and continued the 
denial of the veteran's bilateral pes cavus deformity and 
tenosynovitis claims in a September 2000 supplemental 
statement of the case.

The veteran has represented himself throughout this entire 
appellate period.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Throughout this appeal period, the veteran's bilateral 
pes cavus deformity with history of surgical resection of a 
right Morton's neuroma has been primarily manifested by 
functional limitation due to pain.  Evidence of all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to the right angle, shortened plantar fascia, and/or marked 
tenderness under the metatarsal heads has not been presented.

3.  The veteran currently has loss of sensation in the 3rd 
and 4th toes of the right foot at the site of the surgical 
resection procedure representing no more than mild 
neuropathy.

4.  The veteran's right hand is his dominant (major) hand.

5.  Throughout this appeal period, the veteran has exhibited 
symptomatology compatible with tenosynovitis of the second 
and third metacarpophalangeal joints of the right hand, i.e. 
functional limitation due to pain; however, the presence of 
more than slight dysfunction is not exhibited by objective 
evidence.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bilateral pes cavus deformity with history of 
surgical resection of a right Morton's neuroma have not been 
met since the initial grant of service connection.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5278, 5279 
(2000).

2.  Currently, the criteria for assignment of a separate 10 
percent disability rating, and not higher, for loss of 
sensation in the 3rd and 4th toes of the right foot, at the 
site of the surgical resection of Morton's neuroma, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8524 (2000).

3.  The criteria for a disability evaluation in excess of 10 
percent for tenosynovitis of the second and third 
metacarpophalangeal joints of the right hand with history of 
laceration and crushing injury have not been met since the 
initial grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Codes 5003, 5024 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  With regard to the 
veteran's increased rating claims, all pertinent evidence has 
been obtained and he has been afforded the appropriate 
examination; there is no further development necessary and no 
prejudice attaches to the veteran by the Board's 
consideration of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  In 
addition, one must also consider whether or not there is any 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2000).  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).

There is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A claim for increased rating is a new claim, which 
is based upon facts different from those relied upon in a 
prior final denial of the veteran's claim.  Original claims 
are, as matter of law, those placed into appellate status by 
virtue of a NOD expressing disagreement with the initial 
rating awards and never ultimately resolved until the Board 
decision on appeal.  See Fenderson at 125 (citations 
omitted).  At the time of an initial rating, "separate 
ratings can be assigned for separate periods of time based on 
the facts found," a practice known as "staged" ratings."  See 
Fenderson at 126.  The issues before the Board involve 
initial ratings.

Background

Review of the record includes the veteran's service medical 
records, which show that he had an essentially normal 
clinical evaluation on initial enlistment examination in 
October 1974.  In March 1978, the veteran was treated for a 
small laceration on the dorsal distal metacarpal (MC) with 
minimal edema of the 2nd and 3rd digits after a tank hatch 
fell on his right hand.  X-rays of the right hand were 
negative.  In June 1985, the veteran was seen with complaints 
of tenderness over the 2nd and 3rd toes after injuring his 
right foot while playing basketball.  In July 1985, the 
veteran was seen with complaints of pain and paresthesia of 
the 4th and 5th toes of the right foot.  On podiatric follow-
up examination in August 1985, it was determined that the 
veteran had a Morton's neuroma in the third metatarsal 
interspace of the right foot.  The neuroma was thereafter 
surgically resected.  The veteran was noted to have done well 
postoperatively; however, he was seen on occasion with 
complaints of a sharp pain, radiating distally, in the area 
of the right 3rd and 4th toes between May and August 1986.  A 
September 1987 Report of Medical Examination indicated that 
the veteran manifested tenderness on the plantar aspect of 
the right foot, over the distal aspect of the 3rd and 4th 
metatarsals.  In 1991, the veteran was seen with complaints 
of bilateral foot pain secondary to loss of foot padding.  On 
podiatric examination in January 1992, it was determined that 
the veteran had a bilateral pes cavus deformity.  The veteran 
was thereafter placed on profile and his case was submitted 
to the Medical Board for review.  

A June 1992 Summary of MOS/Medical Board (MMRB) Proceedings 
reflects that the veteran's bilateral foot disability did not 
prevent him from performing his duties; therefore, retention 
was recommended.  In April 1994, the veteran was seen in the 
Health Clinic with complaints of right hand pain.  Physical 
examinations revealed ulnar deviation of the index and middle 
fingers with mild tenderness to palpation over the 
metacarpophalangeal joints (MCPJ) of the same.  The diagnosis 
was questionable new onset of rheumatoid arthritis versus 
post-traumatic arthritis.  X-rays of the right hand  were 
ordered.  On follow-up examination in May 1994, the veteran 
continued to complain of pain; however, x-rays of his right 
hand were noted to be normal.  Later that month, the veteran 
was seen for consultation examination in the Internal 
Medicine Clinic.  The diagnostic impression was probable 
tenosynovitis and a ganglion cyst; however, the examiner 
noted that there was no evidence of true arthritic infection 
or gout and x-rays were normal.  This finding was thereafter 
confirmed and continued on orthopedic examination.  The 
veteran was thereafter treated on occasion for tenosynovitis 
of the right hand.  The veteran's February 1996 retirement 
examination indicated an essentially normal clinical 
evaluation; however, it was noted that he was on a P-3 
profile for chronic foot pain and being followed for the 
same.  Additionally, the veteran continued to complain of 
right hand pain.  The veteran retired from military service 
in June 1996.

Based on the forgoing, service connection and noncompensable 
disability evaluations were established for bilateral pes 
cavus deformity and tenosynovitis of the right hand in a 
November 1996 rating decision.

In conjunction with the present appeal, the veteran was 
afforded VA general medical examination in September 1997.  
Physical examination revealed, in pertinent part, that no 
joint abnormality was noted except for the hands.  The 
veteran had bony enlargement to the 1st MCPJ of the right 
hand.  Relative to the left, it was noted to be 20 percent 
larger.  There was no swelling noted, but the right hand was 
larger than the left.  The MCPJs of the 2nd and 3rd digits 
were symmetrical bilaterally.  The veteran had approximately 
10 percent ulnar deviation of the digits of the right hand; 
there was no ulnar deviation of the digits of the left hand.  
There was no history of fracture.  His grip was noted to be 
4/5 bilaterally; however, it was painful.  The examiner 
further noted that the veteran had a pes cavus deformity to 
the feet, bilaterally, with a very high instep.  The veteran 
was able to squat, as well as walk in tandem, in a normal 
fashion.  However, he could not walk on his toes secondary to 
pain of the right foot.  The general medical examination 
report included diagnoses of swelling and pain syndrome to 
the hand, bilaterally, of uncertain etiology, and 
tenosynovitis of the 2nd and 3rd MCPJs of the right hand with 
syndrome beginning in the left hand.

By rating decision issued in February 1998, the RO granted 
increased ratings to 10 percent for bilateral pes cavus 
deformity and tenosynovitis of the right hand.

In November 1998, the Board remanded these issues back to the 
RO for additional evidentiary development, to include 
obtaining more comprehensive orthopedic and neurological 
examinations of the veteran.

The veteran thereafter submitted private treatment records 
developed by Drs. Casey and Ravvin in January and February 
1999, reflecting treatment for a work-related cervical spine 
injury.

A May 1999 VA hand, thumb and fingers examination report 
reflects that the veteran complained that his right hand 
"swells with overuse."  He stated that he was told that it 
was due to tendonitis.  Physical examination of the right 
hand revealed that there was a 0.6-centimeter by 1-centimeter 
exostosis of the proximal second metacarpal.  Grip was 4/5 
and equal bilaterally.  There was no atrophy of the hand or 
musculature of the hand at any area.  There was no sensory or 
motor deficit; the veteran was able to make a full fist.  His 
Finkelstein's test was noted to be within normal limits.  He 
had normal bony structure other than that listed above.  He 
also had a normal subungual vascular flush of less than two 
seconds.  There was no limitation of motion of the fingers or 
loss of function of the hand.  The veteran complained of pain 
over the dorsal aspect of the hand over the second metacarpal 
area.  No other significant tender areas were elicited.  
There was no evidence of muscle atrophy or acute tendonitis.  
There was no functional impairment due to this complaint.  X-
rays of the right hand were normal.  The diagnosis was 
exostosis over the proximal second metacarpal of the right 
hand.  Recurrent right wrist pain complaint commensurate with 
possible synovitis, possible tendonitis, were also noted but 
the examiner indicated that he was unable to demonstrate 
either of these.

A May 1999 podiatric examination report shows that the 
veteran was seen with complaints of bilateral foot pain, 
which he attributed to overuse.  On physical examination, it 
was noted that the right foot demonstrated no abnormalities 
of the toes.  There was no dorsiflexion or tenderness of the 
toes.  The veteran did have prominent right metatarsalgia 
with marked pain over the head of the metatarsals of the 
right foot.  However, he had no shortening of the plantar 
fascia or contraction of the plantar fascia.  There was no 
evidence of dropped foot, hammertoe or painful callus 
oddities.  He had no marked valgus or varus deformity.  The 
veteran had no significant pes cavus deformity.  He had no 
limitation of motion of the toes, forefoot or ankle.  The 
veteran had marked pain on the right foot over the metatarsal 
heads with palpation.  There was no significant fat pad 
atrophy or muscle atrophy.  The skin was within normal limits 
with a normal hair distribution.  The veteran was able to 
heel and toe stand, as well as squat and arise.  He 
demonstrated no peripheral neuropathic changes.  X-rays of 
the feet were normal.  The diagnoses were metatarsalgia of 
right foot and history of right Morton's neuroma resected 
with no residual complaint.  The examiner indicated that he 
would question annular ligament dysfunction of the right foot 
over the metatarsal heads as the etiology of his complaint 
with limitation of motion due to pain complaint per this 
exam.

Insofar as the May 1999 podiatric report did not reflect 
findings pertinent to both feet, as required by the Board's 
remand order, the veteran was scheduled for additional 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).

In September 1999, the veteran reported for additional VA 
examination of the hands and feet.  The examiner indicated 
that the veteran's claims folder was not available.  
Notwithstanding, on physical examination of the right hand, 
it was noted that there was full range of motion.  The 
fingers could be brought down to the palmar crease.  There 
was erythema and tenderness over the knuckles and extensor 
tendons of the second and third metacarpal.  There was pain 
with all motions of the fingers of the right hand.  His grip 
was weak at approximately 3/4.  With respect to the feet, it 
was noted that there was tenderness over the metatarsal 
heads.  There was also pes cavus and hammertoes, as well as 
pain with passive motion of the toes.  No tenderness was 
elicited over the area where the neuroma was excised.  X-rays 
of the hands and feet are normal.  The diagnoses were 
tenosynovitis, right second and third extensor tendons; 
bilateral pes cavus, hammertoes and metatarsalgia; and status 
post excision Morton's neuroma, right foot.

Insofar as the September 1999 VA examiner specifically 
indicated that the veteran's claims folder was not made 
available and reviewed prior to examination, as required by 
the Board's remand order, the veteran was again scheduled for 
additional examination.  See Stegall, supra.

In March 2000, the veteran again reported for VA examination 
of the hands and feet.

With respect to the right hand, physical examination revealed 
that there was full range of motion at the joints.  The 
configuration of the hand was normal.  Range of motion in the 
fingers was complete at all joints.  The wrist motion and 
motion of the thumb were noted to be all within normal 
limits.  Examination of the individual fingers by pinstick 
examination indicated normal median, radial and ulnar nerves.  
Circulation was normal in the hand and a normal radial pulse 
is elicited.  Range of motion of each finger was considered, 
and the veteran demonstrated an ability to fully abduct the 
fingers of his right hand through the full range of motion.  
Adduction of the fingers of the right hand was also complete.  
There was full range of motion in all joints of the thumb, 
including circumduction, flexion and extension, and abduction 
and adduction.  X-rays of the right hand demonstrated normal 
osseous structures at the carpus, intercarpals and all 
phalanges.  No residuals of recent or old fracture are noted.  
The bone structures were of normal bone density.  There was 
no indication of arthritic degeneration at the joint spaces.  
The joint spaces were well maintained and all levels 
examined.  The examiner considered this essentially a normal 
study of the right hand.  The examiner again noted that 
pinstick examination of the hand was considered to be normal 
at all levels, and that there was normal musculature present.

With respect to the feet, it was noted that the veteran was 
placed initially in a standing position.  Pes cavus was 
present bilaterally and advanced in degree of severity.  The 
veteran was able to walk with essentially a normal gait.  He 
demonstrated moderate hammering of the second and third toes 
of the left foot.  The remaining joints of the toes were 
considered to be normal.  The veteran was then placed in the 
sitting position and the palpitation of the feet was 
completed.  There was moderate thinning of the fat pads over 
the metatarsal head of the great and the second toes of both 
feet.  The right foot demonstrated a well-healed surgical 
incision that was compatible with a Morton's neuroma removal.  
Pin stick examination of the feet demonstrated normal 
sensation in the left foot at all levels evaluated to the 
ankle joint.  The right foot was evaluated by a pinstick 
examination, and it was noted that sensation was intact at 
all levels with the exception of the toes numbers 3 and 4.  
The posing surfaces of the 3rd and 4th toe demonstrated 
decreased sensation, with complete ablation of sensation over 
the 4th toe and marked decrease in sensation over the 
opposing surface of the 3rd toe.  

There were no areas of increased callus formation noted on 
either foot.  The plantar surface was palpated and there was 
no indication of advanced callosity formation at the level of 
the metatarsal heads.  It was further noted that the veteran 
did not complain markedly of toe motion with manipulation for 
the examination.  There was no indication of muscle atrophy.  
X-rays of the feet revealed pes planus.  The toe joints 
remained patent, and there was no indication of arthritic 
degeneration noted at any of the joint levels of the feet.  
The sesamoid bones were in normal location under the 
metatarsal head of the great toes bilaterally.  The alignment 
of the foot in the lateral projection would indicate an 
advanced pes cavus deformity.  It was concluded that the 
veteran demonstrated residuals from the excision of the 
Morton's neuroma with loss of sensation of the 3rd and 4th 
toes at the site of the operative procedure.  This was noted 
to be an anticipated residual of this type of surgery.  Both 
feet demonstrate advanced pes cavus deformity.  The toes were 
hammered at the level of the second and third toes of the 
left foot.  The remaining toes could be placed into full 
position of normal alignment on standing.  Doppler 
examination revealed that the pulsations in both feet were 
strong at the dorsalis pedis level bilaterally.  The veteran 
was further noted to be walking in a tennis shoe type of 
footwear with a shoe insert that had been constructed under 
podiatric evaluation.

Analyses

i.  Bilateral Pes Cavus Deformity

The veteran is currently assigned a 10 percent evaluation for 
bilateral pes cavus deformity with history of surgical 
resection of a right Morton's neuroma, under 38 C.F.R. § 
4.71a, Diagnostic Code 5279-5278.  This indicates that the 
veteran's 38 C.F.R. § 4.27 (2000) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Therefore, the 
hyphenated diagnostic code in this case indicates that 
Morton's disease under Diagnostic Code 5279 is the service-
connected disorder, and bilateral pes cavus under Diagnostic 
Code 5278 is a residual condition.

Under the applicable criteria, a maximum 10 percent 
disability evaluation is assigned for bilateral weak feet, 
and anterior metatarsalgia (Morton's disease), unilateral or 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Codes 5277 and 5279 
(2000).

Moreover, a 10 percent evaluation is assigned for acquired 
bilateral claw foot (pes cavus) where the great toe is 
dorsiflexed, where there is some limitation of dorsiflexion 
at the ankle, and where there is definite tenderness under 
the metatarsal heads.  The next higher evaluation of 30 
percent is warranted for acquired bilateral pes cavus with 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fasciae, and 
marked tenderness under the metatarsal heads.  The highest 
evaluation of 50 percent requires evidence of marked 
contraction of plantar fasciae with dropped forefoot, all 
toes hammer toes, very painful callosities and marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2000).

In addition, a 10 percent rating is warranted for moderate 
foot injuries.  A 20 percent rating is warranted when the 
evidence indicates the claimant suffers from a foot injury 
which is moderately severe.  A 30 percent rating is warranted 
when the evidence indicates the claimant suffers from a foot 
injury which is severe in degree.  In addition, the actual 
loss of use of the foot warrants a 40 percent disability.  38 
C.F.R. § 4.71a, Diagnostic Codes 5284 (2000).

After a contemporaneous review of the record, the Board finds 
that entitlement to a disability evaluation in excess of 10 
percent for bilateral pes cavus deformity with history of 
surgical resection of a right Morton's neuroma is not 
warranted.

While the veteran's bilateral pes cavus deformity has been 
recently described as advanced in nature, the Board observes 
that none of the medical examination reports of record have 
indicated the presence of all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to the right angle, 
shortened plantar fascia, and/or marked tenderness under the 
metatarsal heads.  Although his toes are hammered at the 
level of the 2nd and 3rd toes of the left foot, his remaining 
toes can be placed in full position of normal alignment on 
standing.  There has been no evidence of muscle atrophy or 
marked tenderness.  The Board notes that the currently 
assigned 10 percent rating contemplates dorsiflexion of the 
great toe with some limitation of dorsiflexion at the ankle 
and definite tenderness under the metatarsal heads.  The 
Board finds that the demonstrated symptomatology more nearly 
approximates the criteria for the 10 percent rating rather 
than the next higher evaluation of 30 percent under 
Diagnostic Code 5278.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral pes cavus.  The Board notes, for example, that 
a 10 percent evaluation is the highest evaluation assignable 
for hallux rigidus (ratable as hallux valgus) under 
Diagnostic Code 5281.  Furthermore, in the absence of 
evidence of malunion or nonunion of tarsal or metatarsal 
bones, or a foot injury characterized as more than moderate 
in degree, an evaluation higher than 10 percent is not 
assignable under Diagnostic Codes 5283, or 5284, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281, 
5283, 5284 (2000).  Accordingly, in the absence of evidence 
of more severe symptomatology, the claim for an increased 
evaluation for bilateral pes cavus must be denied.

In reaching this determination, the Board has considered the 
complete history of the veteran's service-connected bilateral 
pes cavus, as well as the current clinical manifestations of 
this disability and its effect on the veteran's earning 
capacity, as well as the effects upon his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2000).  The functional 
impairment which can be attributed to pain or weakness has 
also been considered.  See 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 206. However, the objective evidence 
does not show that this disability is productive of 
additional functional loss due to pain.  Although the veteran 
utilizes shoe inserts and is shown to have thinning of the 
fat pads over the metatarsal head of the great and second 
toes of both feet, he walks with a normal gait.  Moreover, 
the Board notes that such symptoms are contemplated by the 
rating provided under Diagnostic Code 5279.  Morton's 
disease, by definition, is a form of foot pain, 
metatarsalgia, caused by compression of a branch of the 
plantar nerve caused by the metatarsal heads. Dorland's 
Illustrated Medical Dictionary 1127 (28th ed. 1994).  Thus, 
while the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, the Board finds that even with application of 
these provisions, a higher evaluation is not warranted given 
the facts of this case.

Notwithstanding, the March 2000 VA examination report 
indicates that the veteran has some neuropathy secondary to 
surgery for his Morton's disease.  The residual condition 
attributable to the plantar neuropathy is separate and 
distinct from that caused by the bilateral claw foot 
deformity for which the veteran is being compensated under 
Diagnostic Code 5279-5278.  Consideration is therefore given 
to whether a separate evaluation for the neurological 
impairment should be assigned under an applicable diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994); 
38 C.F.R. § 4.14 (2000).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2000).  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.

A 10 percent rating is warranted if there is mild incomplete 
paralysis of the internal popliteal nerve.  A 20 percent 
rating is warranted if there is moderate incomplete 
paralysis.  A 30 percent rating is warranted if there is 
severe incomplete paralysis. A 40 percent rating is warranted 
if there is complete paralysis, with plantar flexion lost, 
frank adduction of the foot impossible, flexion and 
separation of the toes abolished; no muscle in the sole can 
move; or, in lesions of the nerve high in the popliteal 
fossa, plantar flexion of the foot is lost.  38 C.F.R. 
4.124a, Diagnostic Code 8524 (2000).

Review of the record indicates that the veteran, as shown on 
VA examination in March 2000, loss of sensation in the 3rd 
and 4th toes of the right foot, at the site of the surgical 
resection of Morton's neuroma.  Given the findings of plantar 
neuropathy, and resolving all doubt in his favor, it can 
reasonably be inferred from the medical evidence of record 
that the veteran experiences mild incomplete paralysis of the 
plantar tibial nerve of the right foot.  Consequently, a 
separate 10 percent disability rating for the right foot only 
is warranted under Diagnostic Code 8524.  However, the 
veteran's neurological impairment is limited to two toes and 
is purely sensory; it does not amount to a moderate 
disability warranting a 20 percent rating.  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5278 is the most appropriate schedular criteria for the 
evaluation of the veteran's bilateral foot deformity and 
Diagnostic Code 8524 is the most appropriate schedular 
criteria for the evaluation insofar as it specifically deals 
with the plantar innervation of the right foot.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

ii.  Tenosynovitis of the Right Hand

Under the applicable criteria, it is noted that tenosynovitis 
established by x-ray will be rated as degenerative arthritis.  
38 C.F.R. § 4.71(a), Diagnostic Code 5024 (2000).  Diagnostic 
Code 5003 (degenerative arthritis), in turn, provides that 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 notes that crepitation on flexion identifies 
diseased points of contact, and together with Diagnostic Code 
5003 deems painful motion from x-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks, 8 Vet. App. at 420-21 (1995) (citations omitted).

Under 38 C.F.R. §§ 4.40 and 4.45 (2000), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45, e.g., pain, functional loss, fatigability, and 
weakness.  For the purposes of rating disability from 
arthritis, the wrist is considered to be a major joint.  
38 C.F.R. § 4.45(f) (2000).

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (2000), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  
Schafrath, Hicks and DeLuca, supra.  In other words, when 
rating for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.

The medical evidence of record confirms that the veteran's 
right hand is his dominant (major) hand.  See 38 C.F.R. § 
4.69 (2000).

Limitation of function of the fingers is rated under 
Diagnostic Codes 5216 to Diagnostic Code 5227.  See 38 C.F.R. 
§ 4.71a (2000).  Specifically, Diagnostic Codes 5216 to 5219 
set forth the criteria for rating unfavorable ankylosis of 
multiple fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216 to 5219.  Diagnostic Codes 5220 to 5223 set forth the 
rating criteria for favorable ankylosis of multiple fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5220 to 5223 (2000).  
Diagnostic Codes 5224 to 5227 set forth the rating criteria 
for ankylosis of individual fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224 to 5227 (2000).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits, the 
following rules will be observed:

1.  Ankylosis of both the 
metacarpophalangeal (MCP) and proximal 
interphalangeal joints (PIP), with either 
joint in extension or in extreme flexion, 
will be rated as amputation.

2.  Ankylosis of both the MCP and PIP 
joints, even though each is individually 
in a favorable position, will be rated as 
unfavorable ankylosis.

3.  With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.

Based on a contemporaneous review of the record, the Board 
finds that no more than a 10 percent disability evaluation is 
demonstrated.

As a preliminary matter, the Board observes that although the 
medical evidence of record indicates several diagnoses of 
tenosynovitis of the fingers, x-rays of the right hand taken 
in service and thereafter on VA examination were consistently 
normal.

The Board further observes that the veteran's impairment of 
the 2nd and 3rd fingers of the right hand is not manifested by 
the limitation of motion, wholly or singularly, necessary for 
compensable evaluations under Diagnostic Codes 5219 or 5223 
(unfavorable or favorable ankylosis of multiple fingers of 
the major hand), as well as 5225 or 5226 (unfavorable or 
favorable ankylosis of individual finger of the major hand).  
Indeed, the March 2000 VA examiner indicated normal clinical 
findings with respect to the right hand.  Specifically, the 
veteran had complete range of motion in the fingers at all 
joints.  The wrist motion and motion of the thumb were noted 
to be all within normal limits.  Examination of the 
individual fingers by pinstick examination indicated normal 
median, radial and ulnar nerves.  Circulation was normal in 
the hand and a normal radial pulse is elicited.  Range of 
motion of each finger was considered, and the veteran 
demonstrated an ability to fully abduct the fingers of his 
right hand through the full range of motion.  Adduction of 
the fingers of the right hand was also complete.

The medical evidence of record shows that pain appears to be 
the primary factor in the overall disability picture.  The 
veteran has been seen in military service and thereafter with 
complaints of pain and swelling in the second and third 
metacarpophalangeal joints of the right hand.

The Board finds that a rating higher than the 10 percent 
evaluation currently assigned for his right hand disorder is 
not warranted, as it accounts for occasional flare-ups, which 
might cause some limitation of function.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups are not sufficient to 
warrant a higher rating.  The Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, but the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Here, the veteran has 
noncompensable limitation of motion of the fingers of the 
right hand, and there is no showing of deformity, 
incoordination or other indicia of dysfunction.  Therefore, 
the Board finds that the 10 percent rating assigned for his 
right hand disorder adequately compensates him for the level 
of his subjective complaints of pain.

While the veteran maintains that his service-connected right 
hand disorder is far more disabling, he is not shown to be 
qualified to render a medical diagnosis or opinion.  Hence, 
the medical evidence of record cited above specifically 
outweighs his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his right hand.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

iii.  Other Considerations

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims for 
higher disability evaluations bilateral pes cavus deformity 
and tenosynovitis of the right hand.  There is no doubt to be 
resolved in favor of the veteran with respect to these issue.  
However, entitlement to a separate disability evaluation for 
loss of sensation in the 3rd and 4th toes of the right foot, 
at the site of the surgical resection of Morton's neuroma is 
shown.

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2000).  
There is no objective evidence that the veteran's service-
connected bilateral foot and right hand disabilities present 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).



ORDER

Entitlement to an increased disability evaluation for 
bilateral pes cavus deformity with history of surgical 
resection of a right Morton's neuroma is denied.

Entitlement to a separate 10 percent disability rating, and 
no more, for loss of sensation in the 3rd and 4th toes of the 
right foot, at the site of the surgical resection of Morton's 
neuroma, is granted subject to the laws and regulations 
regarding the payment of monetary benefits.

Entitlement to an increased disability evaluation for 
tenosynovitis of the second and third metacarpophalangeal 
joints of the right hand with history of laceration and 
crushing injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

